Title: To James Madison from Thomas Worthington, 10 January 1817
From: Worthington, Thomas
To: Madison, James



Sir
Columbus January 10th. 1817.

Whilst attending the Indian council at Pequa in the year 1812 I was informed that the Wyandot Shawnee Delaware and Miamia tribes of Indians were about to divide the lands held in common among them and lying principally within the limits of the state of Ohio, but in consequence of the war could not at that time effect it.
At the close of the war one of the chiefs called on me and informed me that the same tribes intended to effect the same object and that as soon as the necessary arrangements were made he would again wait on me.  Yesterday the most respectable chief of the Shawnee tribe called on me to inform me that the tribes aforesaid had agreed on a division of their lands and desired that the president of the U. S would appoint some person or persons to meet the chiefs and ratify their agreement to prevent all future disputes.  He informs me that it is very probable their tribes will sell a considerable part of their lands to the U. S. reserving a Sufficient quantity for cultivation which they wish may be divided among the families of each tribe and for that purpose they wish surveys executed and a record made of the lands of each individual in such manner as the president of the U. S. may . He states that the object in selling a part of their lands is to apply such annuity as may be allowed them to the purchase of such farming utensils cattle &C as will enable them to cultivate the ground with advantage  He says he has long used his best exertions to persuade his tribe to cultivate the ground for their support and has himself done so for many years and I am induced to believe he will succeed generally  He requests me to ask the favour of you to take such steps in this business as you may deem proper with as little delay as your convenience will permit.  The Shawnee and Delaware tribes from their peaceble faithful conduct during the war have a Claim to the most friendly attentions from our government.  It is certainly true that these tribes and particularly the Shawnees Delawares & Wyandots are more intent on agricultural pursuits than at any former period and if the Government feel the disposition to give them a fair opportunity of changing the savage for civilized life the plan proposed in my view of the subject is a good one.  Several reasons induce me to beleive it will succeed  The chiefs are convinced that so long as they have a large uncultivated territory their young men will hunt and not give their attention to agriculture.  I have seen the whole of the Shawnee and delaware tribes together.  Many of them speak our language and I am persuaded two thirds of the Shawnee tribe are of the mixed blood  They have for more than 20 years past been mixing among us and have become acquainted with our —— and customs and acknowledge the advantages of our mode of life.  The Friends have been indefatigable in their exertions to teach them the arts of civilized life and to better their morals, particularly to prevent the use of ardent spirits among them in which they have succeeded beyond my expectations.
If their lands be divided among their families as they propose and the adjacent country be sold and titled by white inhabitants intermarriages will certainly take place and I am convinced but a few years will elaps before they may be adopted into the nation
Many of them begin to understand the advantage of being located on a piece of land which they can call their own and I am persuaded that when ever a division of their lands takes place they will soon understand it better
I proposed to the chief who called on me that in making their division of land they should set apart a tract of good land of 100000 acres for the use of a seminary of learning at which their children in common with white children should be educated.  He seemed well pleased with this proposition and should you think proper to encourage such a reservation I am persuaded it could be made without any difficulty
I promised the chief to make the foregoing statement to you, and to inform him of your determination as soon as I was informed of it
Believing as I do that much good would result from the proposed plan I cannot help but add my sincere wishes that it may be seen by you in the same favourable light
With Sincere esteem I have the honour to be very respectfully

T Worthington

